UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2001 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-75137 PASW, INC. (Exact name of registrant as specified in its charter) California 77-0390628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2007 Simsbury Court Thousand Oaks, California 91360 (Address of principal executive offices) (Zip Code) (805) 492-6623 Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 4,997,400 shares outstanding of the registrants Common Stock, par value $.001 per share, as of November 5, 2001. PASW, INC. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Balance Sheets at September 30, 2001 and December 31, 2000 3 Statements of Operations for the three months ended September 30, 2001 and 2000 5 Statements of Operations for the nine months ended September 30, 2001 and 2000 6 Statements of Cash Flows for the nine months ended September 30, 2001 and 2000 8 Notes to Condensed Financial Statements 9 Item 2. Managements Discussion and Analysis or Plan of Operations 14 PART II  OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Changes in Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits and Reports on Form 8-K 22 Signatures 23 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PASW, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2001 December 31, 2000 ASSETS Current assets: Cash and cash equivalents $ 205,861 $ 254,369 Accounts receivable, net of allowance of $0 and $0 14,426 157,381 Securities available for sale 198,541 Prepaid expenses 0 30,867 Total current assets 220,287 641,158 Property and equipment less accumulated depreciation and amortization of $43,852 and $43,852 13,762 12,784 Other assets 6,442 6,732 Total assets $ 240,491 $ 660,674 See accompanying notes to condensed financial statements. PASW, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2001 December 31, 2000 LIABILITIES AND STOCKHOLDERSEQUITY Current liabilities: Accounts payable and accrued expenses $ 79,659 $ 657,162 Note payable 32,075 0 Total current liabilities 111,734 657,162 Commitments and contingencies Stockholders equity: Preferred stock, par value $.01 per share, 10,000,000 shares authorized; no shares outstanding 0 0 Common stock, par value $.001 per share, 50,000,000 shares authorized; 4,517,400 and 4,517,400 shares issued and outstanding 4,518 4,518 Additional paid in capital 6,265,653 6,265,653 Accumulated deficit (6,206,871 (6,241,830) Cumulative adjustment for currency translation 65,457 (24,829) Total stockholders equity 128,757 3,512 $ 240,491 $ 660,674 See accompanying notes to condensed financial statements. PASW, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, 2001 September 30, 2000 Net revenue: Sales $ 21,919 $ 205,482 Royalties and other 40,883 187,129 62,802 392,611 Cost of revenue - Purchases and royalty fees 30,646 9,253 Gross profit 32,156 383,358 Expenses: Selling, general and administrative 38,357 431,083 Research and development 0 192,424 Depreciation and amortization 0 19,008 38,357 642,515 Other income (expenses): Loss on sale of securities ( 84) 0 Gain on cancellation of debt 17,241 0 17,157 0 Income (loss) from continuing operations 10,956 (259,157) Discontinued operations: Gain on sale of assets 0 (897,104) Gain from discontinued operations 0 2,548,436 0 1,651,332 Net income $ 10,956 $1,392,175 Net income (loss) per common share:basic and diluted Continuing operations $ (0.00) $ (0.06) Discontinued operations $ 0.00 $ 0.36 Total $ (0.00) $ 0.30 Weighted average common stock shares outstanding Basic and diluted 4,640,900 4,640,900 See accompanying notes to condensed financial statements. PASW, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended September 30, 2001 September 30, 2000 Net revenue: Sales $ 392,721 $ 206,016 Royalties and other 106,743 384,560 499,464 590,576 Cost of revenue - Purchases and royalty fees 276,796 47,163 Gross profit 222,668 543,413 Expenses: Selling, general and administrative 178,033 1,607,538 Research and development 0 574,011 Depreciation and amortization 0 22,981 178,033 2,204,530 Other income (expenses): Loss on sale of securities ( 31,417) 0 Gain on cancellation of debt 21,741 0 ( 9,676) 0 Income (loss) from continuing operations 34,959 (1,661,117) Discontinued operations: Loss from operations 0 (1,343,395) Gain on sales of assets 0 2,548,436 0 1,205,041 Net income (loss) $ 34,959 $ ( 456,076) Net income (loss) per common share:basic and diluted Continuing operations $ 0.01 $ (0.36) Discontinued operations $ 0.00 $ 0. 26 Total $ 0.01 $ (0.10) Weighted average common stock shares outstanding Basic and diluted 4,640,900 4,617,900 See accompanying notes to condensed financial statements. PASW, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended September 30, 2001 September 30, 2000 Net income (loss) $ 10,956 $1,392,175 Other comprehensive income (loss): Net unrealized loss on available securities for sale (4,568) ( 704,139) Foreign currency translation adjustment 57,278 109,454 Comprehensive income (loss) $ 63,666 $ 797,490 PASW, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Nine Months Ended September 30, 2001 September 30, 2000 Net income (loss) $ 34,959 $(456,076) Other comprehensive income (loss): Net unrealized loss on available securities for sale (704,139) Foreign currency translation adjustment 90,287 213,962 Comprehensive gain (loss) $ 125,246 $ (946,253) See accompanying notes to condensed financial statements. PASW, INC. STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2001 September 30, 2000 Cash flows from operating activities:Continuing operations Net income (loss) $ 34,959 $ (1,661,117) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 0 22,981 (Increase) decrease in assets: Accounts receivable 142,955 41,246 Loss on marketable securities (31,417) 0 Prepaid expenses 30,867 75,753 Other assets 290 ( 60,772) Increase (decrease) in liabilities: Accounts payable and accrued expenses (545,428) (80,605) Accrued compensation expense 0 377,500 Net cash used in operating activities (367,774) (1,285,014) Loss from discontinued operations 0 (1,300,300) Total cash used in operating activities (367,774) (2,585,314) Cash flows from investing activities: Acquisition of fixed assets (1,677) (71,174) Disposition of assets, net 699 0 Proceeds of sale or marketable securities 366,458 0 Purchase of marketable securities (136,500) 0 Net cash from (used) in investing activities 228,980 (71,174) Cash flows from financing activities:Sale of subsidiary stock Proceeds from borrowings 400,000 200,000 Exercise of warrants 0 569,250 Net cash provided by financing activities 0 1,169,250 Effect of exchange rate changes on cash 90,286 188,384 Net increase (decrease) in cash ( 48,508) (1,298,854) Cash  Beginning 254,369 1,661,708 Cash  Ending $ 205,861 $ 362,854 Supplemental non-cash financing activities: None See accompanying notes to condensed financial statements. PASW, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) Basis of presentation The accompanying unaudited consolidated financial statements of PASW, INC. ("PASW", or the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the Companys financial position at September 30, 2001, the results of operations for the three months and nine months ended September 30, 2001 and September 30, 2000, and the cash flows for the nine months ended September 30, 2001 and September 30, 2000 are included. Operating results for the three-month and nine month periods ended September 30, 2001 are not necessarily indicative of the results that may be expected for the year ending December 31, 2001. The information contained in this Form 10-QSB should be read in conjunction with audited financial statements and related notes for the year ended December 31, 2000 which are contained in the Companys Annual Report on Form 10-KSB filed with the Securities and Exchange Commission (the "SEC") on March 28, 2001, Form 10KSBA Number 1 filed on April 27, 2001 and the Companys Registration Statement on Form SB-2 filed with the Securities and Exchange Commission on July 29, 1999 (File 333-75137). (2) Earnings per share The Company adopted SFAS No. 128, "Earnings Per Share", during 1998. SFAS No. 128 requires presentation of basic and diluted earnings per share.
